DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 7/22/2022, in reply to the Office Action mailed 4/29/2022, is acknowledged and has been entered.  Claims 1, 5 and 6 have been amended.  Claims 2 and 4 have been canceled.  Claims 1, 3 and 5-10 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.  New grounds for rejection are set forth herein, necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN105062693A in view of IARC Working Group on the Evaluation of Carcinogenic Risks to Humans, Occupational Exposures to Mists and Vapours from Strong Inorganic Acids; and Other Industrial Chemicals. Lyon (FR): International Agency for Research on Cancer; 1992, for reasons set forth in the previous Office Action.
CN105062693A teaches that the iodinated vegetable oil ethyl ester is 35.2-38.9% iodinated vegetable oil ethyl ester according to the definition of USP version 30; according to the definition of the BP2007 version, it is iodinated vegetable oil ethyl ester containing iodine 37.0-39.0%. In order to meet the requirements of the two pharmacopoeia in actual production, the iodine content is controlled at 37.0-38.9%. Mainly used in the treatment of iodine deficiency symptoms, radiological diagnostic contrast agents (contrast agents) and tumor adjuvant therapy.  
The current ethyl iodide vegetable oil ethyl ester process is esterification reaction of vegetable oil and ethanol under the catalysis of strong acidic cationic resin in a heated and acidic environment to form crude vegetable oil ethyl ester; then crude vegetable oil ethyl ester and iodide The hydrogen gas is added to form a crude iodinated vegetable oil ethyl ester; the gelatin is removed by a water washing process, and the unstable iodine is converted into free iodine by aeration process, and the free iodine is removed by adding sodium metabisulfite. 
Various oils are taught including linseed oil, artemisia seed oil, walnut oil, safflower seed oil, grape seed oil or poppy oil.
CN105062693A does not specifically teach incorporation of sulfur dioxide in the synthesis of ethyl iodide vegetable oil ethyl ester.  
IARC teaches that techniques for the detection and measurement of sulfur dioxide have been reviewed. This compound can be recognized even at extreme dilutions by its pungent smell. Solutions of sulfur dioxide, sulfites or bisulfites decolourize iodine and permanganate by reducing them.
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute sulfur dioxide in place of sodium metabisulfite to decolorize iodine when the teaching of is taken in view of IARC.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  One such rationale includes the simple substitution of one known element for another to obtain predictable results.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  See MPEP 2143.  In the instant case, the substituted components (sulfur dioxide and sodium metabisulfite) and their functions were known in the art at the time of the instant invention, as taught by IARC.  One of ordinary skill in the art could have substituted one known agent to decolorize iodine for another, and the results of the substitution would have been predictable.
It is noted that 35.2-38.9% iodinated vegetable oil ethyl ester would contain iodinated and noniodinated vegetable oil ethyl ester.  Furthermore, regarding claims 4-5, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 7-10, gaseous hydrogen iodide is taught, as well as exchange resin and purification, see Examples.  

Claim(s) 1, 3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN105062693A in view of IARC Working Group on the Evaluation of Carcinogenic Risks to Humans, Occupational Exposures to Mists and Vapours from Strong Inorganic Acids; and Other Industrial Chemicals. Lyon (FR): International Agency for Research on Cancer; 1992, in further view of Med Lab Supply, 2018, https://www.blog.medical-and-lab-supplies.com/questions-you-may-have-about-ethyl-oleate/.
The rejection over CN105062693A in view of IARC Working Group is applied as above.   
With regard to claim 3, CN105062693A and IARC Working Group do not specifically recite ethyl oleate.
	Med Lab Supply teaches that ethyl oleate is found in many natural oils including olive oil, pecan oil, canola oil, peanut oil, macadamia oil, sunflower oil, grape seed oil, sea buckthorn oil, sesame oil, and poppy seed oil.
	It would have been obvious to one of ordinary skill in the art at the time of the invention that grape seed oil, as taught by CN105062693A would comprise ethyl oleate when the teachings of CN105062693A and IARC Working Group are taken in view of Med Lab Supply.  One would have had a reasonable expectation of success that grape seed oil, as taught by CN105062693 comprises ethyl oleate because Med Lab Supply teaches that ethyl oleate is found in many natural oils including grape seed oil.

	Response to arguments
	Applicant argues that CN105062693A may disclose “the vegetables oil described in steps A is Fructus Perillae oil, linseed oil, sand sagebrush seed oil, walnut oil, safflower oil, raisin seed oil or poppy seed oil.”  However, this description does not include any vegetable oil selected from a group consisting of “sunflower seed oil, soybean oil, peanut oil, sesame oil, castor oil, cottonseed oil, rapeseed oil, flaxseed oil, corn oil, canola oil, palm oil, olive oil, coconut oil, rice bran oil, and grape seed oil” as recited in amended claim 1. Further, IARC is silent to the vegetable oils.
	Applicant’s arguments have been fully considered but are not found to be persuasive.  It is respectfully submitted that CN105062693A includes at least grape seed oil in paragraph 0033, see document 3 cited in Applicant’s IDS submitted 5/13/21.
	Applicant further argues that the cited references fail to teach or suggest at least “wherein the non-iodinated unsaturated fatty acid ethyl ester is comprised in an amount of more than 0 wt% and less than or equal to 10 wt% based on a total weight of the contrast agent,” as recited in amended claim 1.  Applicant asserts that in the present invention, the non-iodinated unsaturated fatty acid ethyl ester is not the ethyl ester remaining non-iodinated during the iodination reaction of the unsaturated fatty acid ethyl ester, but it is the compound to be added to the iodinated unsaturated fatty acid ethyl ester to improve the long-term stability of the contrast.  In support of the rejection, the Examiner cites the description, “35.2-38.9% iodized vegetable oil ethyl ester” in CN 105062693A. See Office action, page 6. However, this description merely means that the iodine content of iodinated ethyl ester derived from vegetable oil is 35.2 to 38.9%.  Applicant argues that CN 105062693A does not teach or suggest that “the non-iodinated unsaturated fatty acid ethyl ester is comprised in an amount of more than 0 wt% and less than or equal to 10 wt% based on a total weight of the contrast agent,” as recited in amended claim 1.
	Applicant’s arguments have been fully considered but are not found to be persuasive.  It is noted that CN05062693A recites residual carbon double bands remaining in C=C, fatty acid chains in paragraph 0012, as such it is considered that at least some non-iodinated unsaturated fatty acid ethyl ester is reasonable expected to be present.  The formulations taught by CN05062693A are stated to be stable.  In the instant case, since CN05062693A formulations contain non-iodinated unsaturated fatty acid ethyl ester and are taught to be stable, it is considered that it would have been obvious to optimize the amount as such.  See MPEP 2144.05.  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  

Conclusion
	No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618